Per Curiam.

.The act of April 10, 1818, which extends the jurisdiction of Justices of the Peace to fifty dollars, and gives the party against whom a judgment is rendered for above 2s dollars, an appeal to the Court of Common Pleas, refers only to judgments rendered on a verdict, or without a jury trial, upon an issue in fact; not to cases where the justice gives judgment on a demurrer, or issue at law. This is evident from the provisions contained'in the 18th and 19th sections, as to the proceedings on the appeal. The motion must therefore be denied.
Motidn denied.